Exhibit 10.1

Gerry Lopez

President and Chief Executive Officer

Extended Stay America, Inc. and ESH Hospitality, Inc.

11525 N. Community House Rd., Suite 100

Charlotte, NC 28277

Dear Gerry:

Following up our previous discussion, this letter confirms the terms of your
continued employment during the transition period from your leadership to
Jonathan Halkyard. Upon receiving your letter of resignation from your positions
as President and Chief Executive Officer of Extended Stay America, Inc. (“ESA”)
and ESH Hospitality, Inc. (“ESH”), your positions on the ESA and ESH boards of
directors, and your officer positions in ESA’s various subsidiaries, each
effective January 1, 2018, the following terms will become effective:

 

New Title

Senior Advisor, reporting to Jonathan Halkyard. You will be an employee and not
an independent contractor.

 

Length of Assignment

January 1, 2018 through March 18, 2018

 

Duties

Assistance and advice as needed and requested by Jonathan to support his
transition into the roles as President and CEO of ESA and ESH and as a member of
the boards of directors. There is no minimum hour commitment on your part.

 

Support

We will maintain a physical office for your use at the CSC in the 3rd floor
C-suite. Jill will continue to support your administrative needs. You may work
remotely or at CSC at your discretion except as Jonathan specifically requests.
The Company will continue to allow for travel privileges consistent with those
afforded to you while CEO. These privileges will end upon termination.

 

Base Salary

You will paid a base salary of $543, 465 (when annualized) which includes $3,000
per month housing allowance. You will be paid bi-weekly through ESA’s normal
payroll process. Ordinary tax, benefit and other required payroll deductions and
withholdings will continue to be taken through your employment period.



--------------------------------------------------------------------------------

Benefits

You will continue to be eligible to participate in ESA’s standard benefits
program through your employment. Upon termination, you are eligible to continue
benefits coverage through COBRA. This coverage is available to you for up to 18
months. The cost of continued coverage under COBRA is your responsibility.

 

Annual Incentive

You will be eligible for your bonus based on 2017 actual results as calculated
under the Extended Stay America, Inc. Annual Incentive Plan, consistent with
prior years and other members of the Executive Team.

 

Reimbursement

ESA will continue to reimburse you for your out-of-pocket expenses incurred in
performing your duties, including commuting to and from Charlotte and your
current housing allowance up until the expiration of the current lease on your
Charlotte residence.

 

Performance Shares

105,000 RSUs will vest December 31st 2017 based on actual Adjusted EBITDA
results as calculated under your initial offer of employment. Once the actual
performance factor is determined it will be multiplied by the 105,000 RSU to
determine what amount is actually vested.

 

Time Based Shares

90,000 RSUs that are scheduled to vest on March 12, 2018 will vest as scheduled
as long as you are employed by Extended Stay America on that date.

 

  33,334 RSUs that are scheduled to vest in August 2018 that were awarded as
part of your hiring package will vest on an accelerated basis effective
March 12, 2018 or sooner at the discretion of the compensation committee.

 

Relocation

The Company will pay to relocate your Charlotte residence back to Kansas City.
The relocation will be administered under ESA’s relocation policy using our
preferred vendor.

 

Severance

You acknowledge that you are not entitled to benefits under the Extended Stay
America, Inc. Executive Severance Plan.

 

Release

At the end of your period of employment, you will execute a release that
includes non-solicitation and non-disparagement provisions generally consistent
with those contained in the Extended Stay America, Inc. Executive Severance
Plan.



--------------------------------------------------------------------------------

Based on your March 18, 2018 separation date, as specified above, you are
eligible to receive payment of your 2017 earned bonus in addition to eligible
performance and time based shares as previously referenced. In the event that
payroll or vesting dates change and impact your ability to receive expected
payments then the length of your assignment will be adjusted to ensure payments
as committed.

Gerry, please sign below to reflect your agreement to the terms outlined in this
memorandum and return to my attention.

/s/ Gerardo Lopez            

Gerry Lopez

Date: December 18, 2017

/s/ Kevin Henry            

Kevin Henry

Date: December 18, 2017